DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         JENNIFER RENDFREY,
                              Appellant,

                                     v.

               ACE RENT A CAR and City of Fort Lauderdale,
                              Appellees.

                               No. 4D17-734

                            [January 25, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE 14-017694.

  Jacqueline A. Grady of Grady Legal, P.A., Lighthouse Point, for
appellant.

   Cynthia A. Everett, City Attorney, and Alain E. Boileau, Assistant City
Attorney, Fort Lauderdale, for appellee City of Ft. Lauderdale.

   Richard A. Sherman, Sr. and James W. Sherman of the Law Offices of
Richard A. Sherman, P.A., Fort Lauderdale, and Maria Vidakis and Julie
B. Karron of the Law Offices of Patricia E. Garagozlo, Plantation, for
appellee Ace Rent A Car.

PER CURIAM.

   Affirmed.

GROSS, FORST, and KUNTZ, JJ., concur.


                           *          *          *

   Not final until disposition of timely filed motion for rehearing.